ALLOWABILITY NOTICE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement (IDS)
The information disclosure statements submitted on March 20, 2020 and August 28, 2020, have been considered by the Examiner and made of record in the application file.
Allowable Subject Matter
Claims 1-20 are pending for allowance.
The following is an examiner’s statement of reasons for allowance: 
After a systematic prior art search, certain references were found that disclose at least some subject matter believed to be common in scope with the instant application, e.g., Lu et al., US 10980036 B2 discloses/suggests an apparatus (300) (see fig. 3) comprising: a transceiver (see fig. 3 element 315 and column 15 lines 61-63: Processing circuitry 315 may include one or more of radio frequency (RF) transceiver circuitry, baseband processing circuitry, and application processing circuitry) that communicates using a first Vehicle-to-Everything ("V2X") resource (see column 5 lines 63-67 through column 6 lines 1-4: According to certain embodiments, methods and systems are proposed for sensing a specific radio resource, or set of resources, while minimizing service interruption due to the associated sensing procedure. Though the systems and methods are described in the context of providing V2X/ITS services over a mobile wireless network using sidelink, the systems and methods may be equally applied in other contexts, such as any traffic with similar characteristics and to any radio access including 5G/NR) while in a first serving cell (see column 18 lines 36-39: In a particular embodiment, for example, the wireless device may determine that control of the wireless device 300 is to be handed over from the first network node to a second network node) having a first Radio Access Technology ("RAT") (see column 12 lines 20-26: In some embodiments, network node 215 may be configured to support multiple radio access technologies (RATs). In some embodiments, some components may be duplicated. For example, network node 215 may include separate storage 203 for the different RATs. Likewise, in some embodiments, some components may be reused. For example, the same antenna 240a may be shared by the RATs); and a processor that: detects a mobility event of the first cell (see column 30 lines 4-11: the wireless devices determines that the first resource pool has a better reference signal received power, RSRP, than the second resource pool; the wireless devices determines that the first resource pool is less congested than the second resource pool; a handover of the wireless device from the first network node to a second network node; the wireless devices detects a change in the communication session; or the wireless devices detects a failure of a communication or signaling from the network node); and switches to a second cell in response to the mobility event, the second cell different than the first cell (see column 23 lines 55-58: In another example embodiment, the change in the communication session may include a handover of the communication session to a second network node). Other prior art reference also disclose subject matter common to the claimed invention; e.g., Lee et al., IS 10772107 B2 discloses vehicle-to-
However, none of said references, either alone or combined, is believed to anticipate or render obvious each and every limitation of the claimed invention as specifically recited by at least independent claims 1 and 14, particularly, wherein the apparatus communicates using the first V2X resource on the second cell until a trigger condition occurs; and switches to a second V2X resource in response to occurrence of the trigger condition. Therefore the aforesaid claim(s) are believed to be allowable.
Claims 2-13 and 15-20 are also believed to be allowable by virtue of its/their dependence from claims 1 and 14, respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Pertinent Prior Art

US 20210105789 A1	US 20200196279 A1	US 20190306835 A1	US 20190229964 A1	
Conclusion
Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
                    P.O. Box 1450
		Alexandria, VA 22313-1450
Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Amancio González, whose telephone number is (571) 270-1106. The Examiner can normally be reached on Monday-Thursday from 8:00am to 5:00pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.   
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Rafael Perez-Gutierrez, can be reached at (571) 272-7915. The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) or 703-305-3028.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

/AMANCIO GONZALEZ/
Primary Examiner, Art Unit 2642
August 27, 2021